Citation Nr: 0814091	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  95-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Madsen Law Office


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 11, 
1975 to December 11, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim to reopen 
service connection for schizophrenia on the basis that new 
and material evidence had not been submitted.  

The case has previously been before the Board multiple times.  
The Board remanded the claim for additional development in 
July 1997 and in March 2002 for a Board hearing.  In April 
2004, the Board requested a VHA opinion.  The Board reopened 
the claim in May 2005 based on new and material evidence, but 
remanded the claim as the veteran requested AOJ review of the 
newly submitted evidence.  The Board remanded the case for a 
third time in March 2006 for a Board hearing.

The veteran has testified at three Boards hearings held in 
September 1996, July 2003, and July 2006.  Accordingly, the 
appeal must be decided by a panel of Veterans Law Judges 
(VLJs).  Transcripts of all three hearings are part of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board sent the case for a VHA opinion on 
whether the veteran's schizophrenia pre-existed service and 
if so, whether it was aggravated by service.  An opinion was 
received in November 2007 that is not favorable to the 
veteran's claim.

The veteran responded to the November 13, 2007 notice sent by 
the Board on January 2, 2008, with additional evidence to 
contradict the November 2007 VA medical opinion, without a 
waiver of RO jurisdiction; specifically requesting that her 
case to be remanded to the AOJ for review of the new evidence 
in the first instance.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the service connection claim 
for schizophrenia in light of the new 
evidence and any additional evidence 
submitted by the veteran.  If any benefit 
sought on appeal remains denied, issue an 
SSOC and afford the veteran and her 
representative an appropriate time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





___________________________                     
__________________________
       MARK GREENSTREET                              HOLLY E. 
MOEHLMANN
      Chief Veterans Law Judge                               
Chief Veterans Law Judge
     Board of Veterans' Appeals                             
Board of Veterans' Appeals




________________________                               
________________________
   RENÉE M. PELLETTIER                                      
STEPHEN L. WILKINS
      Veterans Law Judge                                                
Veterans Law Judge
  Board of Veterans' Appeals                                   
Board of Veterans' Appeals

 

_________________________			_________________________
           M.E. LARKIN		       RONALD W. SCHOLZ
      Veterans Law Judge 			Veterans Law Judge
Board of Veterans' Appeals                                       
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



